United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0985
Issued: August 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 8, 2016 appellant filed a timely appeal of a January 13, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease of the left shoulder in the performance of duty.
FACTUAL HISTORY
On November 16, 2015 appellant, then a 39-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that on November 9, 2015 she became aware of a strain and
shoulder pain which she attributed to her employment duties.
1

5 U.S.C. § 8101 et seq.

In a letter dated November 23, 2015, OWCP noted receiving appellant’s claim form, but
no other information in support of her claim. It requested that she describe how her injury
occurred, provide a medical diagnosis for her condition, and provide a physician’s opinion as to
how employment activities caused, contributed to, or aggravated her medical condition.
Appellant submitted a note and a duty status report (Form CA-17) from Dr. Kamran
Shabtai, a physician Board-certified in preventative medicine, providing a date of injury of
November 9, 2015. Dr. Shabtai noted that appellant started experiencing pain in her left
shoulder while working and diagnosed synovitis and tenosynovitis of the left shoulder. He
provided work restrictions. Dr. Shabtai noted that appellant had decreased range of motion in
her left shoulder with weakness and swelling. He found diffuse tenderness and positive
impingement. Dr. Shabtai reviewed x-rays which were normal. He reexamined appellant on
November 23, 2015 for pain in her left shoulder while working on November 9, 2015.
Dr. Shabtai diagnosed synovitis and tenosynovitis left shoulder.
Appellant also sought treatment from Dr. Marcos Masson, a Board-certified orthopedic
surgeon, who examined her on November 12 and December 3, 2015. Dr. Masson noted that
appellant developed left shoulder pain from repetitive overhead reaching and had a previous
diagnosis of thoracic outlet syndrome. He diagnosed left brachial plexus disorders.
The employing establishment submitted a statement from appellant noting that on
November 7, 2015 she reported pain in her left shoulder. On November 9, 2015 appellant
indicated that she was not clear how her shoulder pain began, but when she started to reach up to
case mail she could feel pain. She denied hitting her shoulder, twisting, or sudden jerks. On
November 12, 2015 appellant described her onset of shoulder pain, noting that on November 9,
2015 she was performing her normal work including picking up tubs of flats from the floor and
placing them on her case. She alleged, “After I emptied all the mail from the tubs, I began to
case the flats. An hour or and an hour and a half in casing the flats, I noticed a sharp pain in my
left shoulder when I would reach up.”
The employing establishment provided appellant’s job description which included casing,
delivering, and collecting mail along a prescribed rural route using a vehicle.
Dr. Shabtai examined appellant on December 11 and 30, 2015 and repeated his earlier
diagnoses and findings. He recommended additional physical therapy and a magnetic resonance
imaging scan.
By decision dated January 13, 2016, OWCP denied appellant’s claim. It found that she
failed to submit factual evidence as to how her federal employment contributed to her condition.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
2

20 C.F.R. § 10.5(q).

2

submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.4
Moreover, an injury does not have to be confirmed by eyewitnesses. An employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.5
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by employment duties is insufficient to establish causal relation.6
ANALYSIS
In order to establish her occupational disease claim, appellant must submit a medical
report diagnosing a condition. She has provided medical evidence from Drs. Shabtai and
Masson diagnosing synovitis and tenosynovitis, and left brachial plexus disorder, respectively.
The next requirement to establish an occupational disease claim is the identification of
the implicated employment factors. OWCP denied the claim on this basis. However, as noted,
an employee’s statement that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence. The record
contains appellant’s description of her employment duties as provided to the employing
establishment. Appellant initially reported pain in her left shoulder to the employing
establishment on November 7, 2015. On November 9, 2015 she reported that she was
experiencing pain while reaching up to case mail. On November 12, 2015 appellant provided a
more detailed description to the employing establishment, noting that on November 9, 2015 she
was performing her normal work including picking up tubs of flats from the floor and placing
3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

5

Betty J. Smith, 54 ECAB 174 (2002).

6

Supra note 3.

3

them on her case and casing the flats of mail. She asserted that, after an hour or more of casing
flats, she noticed a sharp pain in her left shoulder when she reached up. The Board finds that
appellant has indicated that she experienced shoulder pain for a period longer than one workday
or work shift and attributed this condition to her duties of lifting tubs and casing flats. There are
not such inconsistencies in the evidence as to cast serious doubt on whether the claimed work
factors occurred as alleged. The Board finds that appellant has sufficiently identified and
established the work factors she alleged caused her diagnosed condition.7
CONCLUSION
The Board finds that appellant has met her burden of proof to establish factors of her
federal employment that she has alleged caused an occupational disease of the left shoulder.
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action in
conformance with this decision.
Issued: August 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

See Louise F. Garnett, 47 ECAB 639 (1996); Louise G. Moore, 20 ECAB 165 (1968).

4

